DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the abstract exceed 150 words in length.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6 and 14 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the connections " in lines 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the street vehicle" in lines 5.  There is insufficient antecedent basis for this limitation in the claim.  Claim 3 is also rejected based on inheriting the same reason of claim 2.
Claim 6 recites the limitation "the positions and/or directions of movement of the non-automobile road users" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 14 recites the limitation "the positions and/or directions of movement of the non-automobile road userslines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5, 9 and 12 objected to under 37 CFR 1.75(c)  as being in improper form because a multiple dependent claim should refer to other claims in the alternative only, and/or, cannot depend from any other multiple dependent claim. See MPEP § 608.01(n). Accordingly, the claims have not been further treated on the merits.  Claims 14 and 15 are also rejected based on inheriting of claim 5.  Claim 17 is also rejected based on inheriting of claim 12.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim 4 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jackson US 20190114489.
Regarding claim 4, Jackson discloses An evaluation devic(Jackson US 20190114489 abstract; figures [0004]-[0009]; [0019]-[0021]; [0026]-[0031]; [0034]-[0036]; [0043]; [0046]-[0047]; [0053]-[0055]; [0072]; [0080]-[0081]; figures 1-7; As show in the figure 3, vehicle 100 mount with microphone 310, 320, 330 and 340; That is, the fusion system, in one embodiment, first analyzes the audio data to determine aspects such as a presence of traffic, pedestrians, animals, or other characteristics of the surrounding environment that can inform identification of objects. Consequently, the fusion system then analyzes the sensor data using the present context to identify particular objects (par. 21).  As show in figure 6 In either case, the monitoring module 220 generally includes computer-executable instructions to analyze the sensor data 250 using the deep learning model 260. Accordingly, the monitoring module 220, in one embodiment, provides the sensor data 250 as an electronic input into the deep learning algorithm 260 which produces a classification that identifies the object. The classification indicates, in one embodiment, a general shape, a size, a type, and/or other identifying indicia about the object (par. 34).  As previously indicated, in one embodiment, the deep learning algorithm 260 is a CNN that accepts the feature data as an electronic input and produces a classification of an object as an output (par. 54). In one or more arrangements, one or more of the modules described herein can include artificial or computational intelligence elements, e.g., neural network, fuzzy logic or other machine learning algorithms (par. 80).).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 8-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson US 20190114489 in view of Liu et al. US 20190034783
Regarding claim 1, Jackson teaches A training system                                
                                    ˙
                                
                             wherein the target training data(Jackson US 20190114489 abstract; figures [0004]-[0009]; [0019]-[0021]; [0026]-[0031]; [0034]-[0036]; [0043]; [0053]; [0055]; figures 1-7; As show in the figure 3, vehicle 100 mount with microphone 310, 320, 330 and 340; That is, the fusion system, in one embodiment, first analyzes the audio data to determine aspects such as a presence of traffic, pedestrians, animals, or other characteristics of the surrounding environment that can inform identification of objects. Consequently, the fusion system then analyzes the sensor data using the present context to identify particular objects (par. 21).  As show in figure 6 In either case, the monitoring module 220 generally includes computer-executable instructions to analyze the sensor data 250 using the deep learning model 260. Accordingly, the monitoring module 220, in one embodiment, provides the sensor data 250 as an electronic input into the deep learning algorithm 260 which produces a classification that identifies the object. The classification indicates, in one embodiment, a general shape, a size, a type, and/or other identifying indicia about the object (par. 34).), with the differenc(Jackson US 20190114489 abstract; figures [0004]-[0009]; [0019]-[0021]; [0026]-[0031]; [0034]-[0036]; [0043]; [0052]-[0055]; figures 1-7; At 510, the monitoring module 220 analyzes the audio data to identify a present context associated with the surrounding environment. As a general matter, the monitoring module 220 can analyze the audio data at 510 to determine different aspects of the surrounding environment. For example, identifying the present context can include determining objects that are likely present as a general characterization of the surrounding environment form the audio data, localizing particular sounds from the audio data that are associated with particular objects, or otherwise characterizing the surrounding environment to provide additional information for subsequently classifying objects in the surrounding environment (par. 52).).
Jackson does not explicitly teaches and wherein ˙ the training system˙ to forward propagate an artificial neural network
Liu et al. teach and wherein  ˙ the training system˙ to forward propagate an artificial neural network(Liu et al. US 20190034783 paragraph [0079]-[0089]; [0110]; [0117]-[0122]; figures 5-9; Forward propagation entails activation of neural network 540 by injection of the content and target features as input stimulus and generation of a resulting relevance score based on that input (par. 86).), and ˙ to obtain weighting factors (Liu et al. US 20190034783 paragraph [0079]-[0089]; [0110]; [0117]-[0122]; figures 5-9; For example, error for a particular relevance score may be the square of the arithmetic difference between a historic occurrence that is polarized as one or zero for a relevance score based on actual response and a relevance score actually generated during training. Thus, actual and expected relevance scores are compared to measure error. Connection weights may be initially chosen at random. Gradient descent based on partial derivatives of measured error may be used to adjust/tune the weights during training, such as with backpropagation. Forward propagation entails activation of neural network 540 by injection of the content and target features as input stimulus and generation of a resulting relevance score based on that input. Backward propagation entails an error measurement for each connection between two neurons, based on measuring error as explained above. Connection weights are adjusted according to the amount of error for each connection. Thus, training entails a sequence of three phases (forward propagation, backward propagation, and weight adjustment), and that sequence may be iteratively repeated. For example, after weight adjustment, forward propagation may again occur with same or different historic occurrences as stimulus input. Formulas and data structures for encoding connection weights for use during neural network activation are discussed later herein (par. 86).)
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Jackson and Liu et al. by comprising the teaching of Liu et al. into the system of Jackson.  The motivation to combine theses arts is to include a forward propagation, backward propagation and weight adjustment from Liu et al. reference into Jackson system so the system can use forward propagation as an one direction, from input to the output, in the neural network and backward propagation as a standard method of training artificial neural networks to calculate the gradient of a loss function with respects to all the weights in the network.
Regarding claim 2, Jackson teaches A training process for an artificial neural network(Jackson US 20190114489 abstract; figures [0004]-[0009]; [0019]-[0021]; [0026]-[0031]; [0034]-[0036]; [0043]; [0046]-[0047]; [0053]; [0055]; [0080]; figures 1-7; As show in the figure 3, vehicle 100 mount with microphone 310, 320, 330 and 340; That is, the fusion system, in one embodiment, first analyzes the audio data to determine aspects such as a presence of traffic, pedestrians, animals, or other characteristics of the surrounding environment that can inform identification of objects. Consequently, the fusion system then analyzes the sensor data using the present context to identify particular objects (par. 21).  As show in figure 6 In either case, the monitoring module 220 generally includes computer-executable instructions to analyze the sensor data 250 using the deep learning model 260. Accordingly, the monitoring module 220, in one embodiment, provides the sensor data 250 as an electronic input into the deep learning algorithm 260 which produces a classification that identifies the object. The classification indicates, in one embodiment, a general shape, a size, a type, and/or other identifying indicia about the object (par. 34). In one or more arrangements, one or more of the modules described herein can include artificial or computational intelligence elements, e.g., neural network, fuzzy logic or other machine learning algorithms (par. 80).), with the differenc(Jackson US 20190114489 abstract; figures [0004]-[0009]; [0019]-[0021]; [0026]-[0031]; [0034]-[0036]; [0043]; [0052]-[0055]; figures 1-7; At 510, the monitoring module 220 analyzes the audio data to identify a present context associated with the surrounding environment. As a general matter, the monitoring module 220 can analyze the audio data at 510 to determine different aspects of the surrounding environment. For example, identifying the present context can include determining objects that are likely present as a general characterization of the surrounding environment form the audio data, localizing particular sounds from the audio data that are associated with particular objects, or otherwise characterizing the surrounding environment to provide additional information for subsequently classifying objects in the surrounding environment (par. 52).)
Jackson does not explicitly teaches forward propagation of the artificial neural network
Liu et al. teach forward propagation of the artificial neural network(Liu et al. US 20190034783 paragraph [0079]-[0089]; [0117]-[0122]; figures 5-9; Forward propagation entails activation of neural network 540 by injection of the content and target features as input stimulus and generation of a resulting relevance score based on that input (par. 86).), determined with the artificial neural network(Liu et al. US 20190034783 paragraph [0079]-[0089]; [0110]; [0117]-[0122]; figures 5-9; For example, error for a particular relevance score may be the square of the arithmetic difference between a historic occurrence that is polarized as one or zero for a relevance score based on actual response and a relevance score actually generated during training. Thus, actual and expected relevance scores are compared to measure error. Connection weights may be initially chosen at random. Gradient descent based on partial derivatives of measured error may be used to adjust/tune the weights during training, such as with backpropagation. Forward propagation entails activation of neural network 540 by injection of the content and target features as input stimulus and generation of a resulting relevance score based on that input. Backward propagation entails an error measurement for each connection between two neurons, based on measuring error as explained above. Connection weights are adjusted according to the amount of error for each connection. Thus, training entails a sequence of three phases (forward propagation, backward propagation, and weight adjustment), and that sequence may be iteratively repeated. For example, after weight adjustment, forward propagation may again occur with same or different historic occurrences as stimulus input. Formulas and data structures for encoding connection weights for use during neural network activation are discussed later herein (par. 86).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Jackson and Liu et al. by comprising the teaching of Liu et al. into the process of Jackson.  The motivation to combine theses arts is to include a forward propagation, backward propagation and weight adjustment from Liu et al. reference into Jackson system so the system can use forward propagation as an one direction, from input to the output, in the neural network and backward propagation as a standard method of training artificial neural networks to calculate the gradient of a loss function with respects to all the weights in the network.
Regarding claim 3, the combination of Jackson and Liu et al. disclose A training process according claim 2, characterized in that the target training data comprise audio recordings of pedestrians, people playing, preferably children, athletes, preferably bicyclists, inline skaters, roller skaters, and/or joggers, people on scooters or in wheel chairs, house pets, preferably dogs, and/or farm animals, preferably horses (Jackson US 20190114489 abstract; figures [0004]-[0009]; [0019]-[0021]; [0026]-[0031]; [0034]-[0036]; [0043]; [0053]; [0055]; figures 1-7; As show in the figure 3, vehicle 100 mount with microphone 310, 320, 330 and 340; That is, the fusion system, in one embodiment, first analyzes the audio data to determine aspects such as a presence of traffic, pedestrians, animals, or other characteristics of the surrounding environment that can inform identification of objects. Consequently, the fusion system then analyzes the sensor data using the present context to identify particular objects (par. 21).).  
Regarding claim 5, The evaluation devic(Please see the rejection of claims 2 and 4).  
Regarding claim 8, Jackson teaches An operating system(Jackson US 20190114489 abstract; figures [0004]-[0009]; [0019]-[0021]; [0026]-[0031]; [0034]-[0036]; [0043]; [0046]-[0047]; [0053]-[0055]; [0072]; [0080]-[0081]; figures 1-7; As show in the figure 3, vehicle 100 mount with microphone 310, 320, 330 and 340; That is, the fusion system, in one embodiment, first analyzes the audio data to determine aspects such as a presence of traffic, pedestrians, animals, or other characteristics of the surrounding environment that can inform identification of objects. Consequently, the fusion system then analyzes the sensor data using the present context to identify particular objects (par. 21).  As show in figure 6 In either case, the monitoring module 220 generally includes computer-executable instructions to analyze the sensor data 250 using the deep learning model 260. Accordingly, the monitoring module 220, in one embodiment, provides the sensor data 250 as an electronic input into the deep learning algorithm 260 which produces a classification that identifies the object. The classification indicates, in one embodiment, a general shape, a size, a type, and/or other identifying indicia about the object (par. 34).  As previously indicated, in one embodiment, the deep learning algorithm 260 is a CNN that accepts the feature data as an electronic input and produces a classification of an object as an output (par. 54). As previously indicated, in one embodiment, the deep learning algorithm 260 is a CNN that accepts the feature data as an electronic input and produces a classification of an object as an output (par. 54). In one or more arrangements, one or more of the modules described herein can include artificial or computational intelligence elements, e.g., neural network, fuzzy logic or other machine learning algorithms (par. 80).)
Jackson does not explicitly teaches to forward propagate a trained artificial neural network
Liu et al. teach to forward propagate a trained artificial neural network(Liu et al. US 20190034783 paragraph [0079]-[0089]; [0117]-[0122]; figures 5-9; Forward propagation entails activation of neural network 540 by injection of the content and target features as input stimulus and generation of a resulting relevance score based on that input (par. 86).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Jackson and Liu et al. by comprising the teaching of Liu et al. into the system of Jackson.  The motivation to combine theses arts is to include a forward propagation, backward propagation and weight adjustment from Liu et al. reference into Jackson system so the system can use forward propagation as an one direction, from input to the output, in the neural network.
Regarding claim 9, The operating system according to claim 8, characterized in that the evaluation devicclaim 4 (Please see the rejection of claims 8 and 4).  
Regarding claim 10, the combination of Jackson and Liu et al. disclose Use of an operating system(Jackson US 20190114489 abstract; figures [0004]-[0009]; [0019]-[0021]; [0026]-[0031]; [0034]-[0036]; [0043]; [0046]-[0047]; [0053]-[0055]; [0072]; [0080]-[0081]; figures 1-7; Additionally, or alternatively, the fusion system may also analyze the audio data before analyzing the sensor data to determine a present context that can further inform the analysis of the sensor data in order to improve an initial classification…….In this way, the fusion system improves situational awareness of vehicle occupants and/or vehicle systems (e.g., autonomous driving systems, advanced driving assistance systems (ADAS), etc.) so that the vehicle can be controlled to more safely navigate the surrounding environment (par. 6).).  
Regarding claim 11, Jackson teaches An operational process for detecting non-automobile road users(Jackson US 20190114489 abstract; figures [0004]-[0009]; [0019]-[0021]; [0026]-[0031]; [0034]-[0036]; [0043]; [0046]-[0047]; [0053]-[0055]; [0072]; [0080]-[0081]; figures 1-7; As show in the figure 3, vehicle 100 mount with microphone 310, 320, 330 and 340; That is, the fusion system, in one embodiment, first analyzes the audio data to determine aspects such as a presence of traffic, pedestrians, animals, or other characteristics of the surrounding environment that can inform identification of objects. Consequently, the fusion system then analyzes the sensor data using the present context to identify particular objects (par. 21).  As show in figure 6 In either case, the monitoring module 220 generally includes computer-executable instructions to analyze the sensor data 250 using the deep learning model 260. Accordingly, the monitoring module 220, in one embodiment, provides the sensor data 250 as an electronic input into the deep learning algorithm 260 which produces a classification that identifies the object. The classification indicates, in one embodiment, a general shape, a size, a type, and/or other identifying indicia about the object (par. 34).  As previously indicated, in one embodiment, the deep learning algorithm 260 is a CNN that accepts the feature data as an electronic input and produces a classification of an object as an output (par. 54). In one or more arrangements, one or more of the modules described herein can include artificial or computational intelligence elements, e.g., neural network, fuzzy logic or other machine learning algorithms (par. 80).).
Jackson does not explicitly teaches wherein the trained artificial neural network
Liu et al. teach wherein the trained artificial neural network(Liu et al. US 20190034783 paragraph [0079]-[0089]; [0117]-[0122]; figures 5-9; Forward propagation entails activation of neural network 540 by injection of the content and target features as input stimulus and generation of a resulting relevance score based on that input (par. 86).).
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Jackson and Liu et al. by comprising the teaching of Liu et al. into the process of Jackson.  The motivation to combine theses arts is to include a forward propagation, backward propagation and weight adjustment from Liu et al. reference into Jackson system so the system can use forward propagation as a one direction, from input to the output, in the neural network.
Regarding claim 12, The operational process according to claim 11, characterized in that an evaluation devicclaim 4, or an operating system(Please see the rejection of claims 4, 8 and 11).  
Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson US 20190114489 in view of Kuffner Jr. US 20190012910.
Regarding claim 6, Jackson teaches all the limitation in the claim 4.
Jackson does not explicitly teaches The evaluation devic
Kuffner Jr. teaches The evaluation devic(Kuffner Jr. US 20190012910 paragraph [0036]-[0040]; [0055]; [0118]-[0119]; [0134]-[0138]; figures 1-11;  Other microphones 64 may be located to detect sound waves in the environment surrounding the vehicle 10. These microphones 64 may, accordingly, be at least partially exposed to the environment surrounding the vehicle 10 (par. 39).  In the case of information about the environment surrounding the vehicle 10, the perception module 92 may, as part of its evaluation, identify objects in the environment surrounding the vehicle 10, including their properties. These properties may include, among other things about the objects, their presence, location and motion, including their speed, acceleration, orientation, rotation, direction and the like, either absolutely or relative to the vehicle 10, or both (par. 55). The perception module 92 may further identify the properties of these and other objects, including their presence, location and motion…….. The bicycle 514, similarly to the oncoming vehicle 512, is facing in the opposite direction as the vehicle 10 along the roadway 502, but is stationary. The pedestrian 516 is stationary as well (par. 118).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Jackson and Kuffner Jr. by comprising the teaching of Kuffner Jr. into the system of Jackson.  The motivation to combine these arts is to include perception module 92 from Kuffner Jr. reference into Jackson system so the system can identify objects in the environment surrounding the vehicle and their properties like location, motion, speed, acceleration, orientation, rotation direction and the like, either absolutely or relative to the vehicle or both for avoid collision.
Regarding claim 7, the combination of Jackson and Kuffner Jr. disclose The evaluation devic4, characterized in that ˙ the artificial neural network(Kuffner Jr. US 20190012910 paragraph [0036]-[0040]; [0054]-[0061]; [0118]-[0119]; [0134]-[0138]; [0160]-[0169]; figures 1-11; Among other sub-modules, the autonomous driving module 90 may include a perception module 92, a planning/decision making module 94 and a control module 96 (par. 54).  The planning/decision making module 94, based on the evaluation of the information about the vehicle 10 by the perception module 92, generates driving plans for maneuvering the vehicle 10 on roadways (par. 58). The control module 96 operates the appropriate vehicle systems 30 to execute the driving plans generated by the planning/decision making module 94 (par. 61). As shown with reference to an output 830a, the prospective instructions include a notification of the impending training driving maneuver. Additionally, as shown with reference to outputs 830b-d, the prospective instructions include concurrent notifications of one, some or all of the statistically median or otherwise predominating attributes of how the like population of reference vehicles performs the impending training driving maneuver, as described in the traffic behavior model (par. 162).).  
Regarding claim 16, the combination of Jackson and Kuffner Jr. disclose The evaluation device according to claim 6, characterized in that ˙ the artificial neural network is trained to determine a vehicle control command based on the characteristic, position and/or direction of movement of the non- automobile road user, in order to prevent an impending collision with at least one of the non-automobile road users, and ˙ the output interface is configured to output this vehicle control command to a vehicle control unit (Kuffner Jr. US 20190012910 paragraph [0036]-[0040]; [0054]-[0061]; [0118]-[0119]; [0134]-[0138]; [0160]-[0169]; figures 1-11; Among other sub-modules, the autonomous driving module 90 may include a perception module 92, a planning/decision making module 94 and a control module 96 (par. 54).  The planning/decision making module 94, based on the evaluation of the information about the vehicle 10 by the perception module 92, generates driving plans for maneuvering the vehicle 10 on roadways (par. 58). The control module 96 operates the appropriate vehicle systems 30 to execute the driving plans generated by the planning/decision making module 94 (par. 61). As shown with reference to an output 830a, the prospective instructions include a notification of the impending training driving maneuver. Additionally, as shown with reference to outputs 830b-d, the prospective instructions include concurrent notifications of one, some or all of the statistically median or otherwise predominating attributes of how the like population of reference vehicles performs the impending training driving maneuver, as described in the traffic behavior model (par. 162).).  
Claims 13-15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson US 20190114489 in view of Liu et al. US 20190034783 and further in view of Kuffner Jr. US 20190012910.
Regarding claim 13, the combination of Jackson and Liu et al. teach all the limitation in the claim 11.
The combination of Jackson and Liu et al. do not explicitly teach The operational process according to claim 11
Kuffner Jr. teaches The operational process according to claim 11(Kuffner Jr. US 20190012910 paragraph [0036]-[0040]; [0054]-[0061]; [0118]-[0119]; [0134]-[0138]; [0160]-[0169]; figures 1-11; Among other sub-modules, the autonomous driving module 90 may include a perception module 92, a planning/decision making module 94 and a control module 96 (par. 54).  The planning/decision making module 94, based on the evaluation of the information about the vehicle 10 by the perception module 92, generates driving plans for maneuvering the vehicle 10 on roadways (par. 58). The control module 96 operates the appropriate vehicle systems 30 to execute the driving plans generated by the planning/decision making module 94 (par. 61). As shown with reference to an output 830a, the prospective instructions include a notification of the impending training driving maneuver. Additionally, as shown with reference to outputs 830b-d, the prospective instructions include concurrent notifications of one, some or all of the statistically median or otherwise predominating attributes of how the like population of reference vehicles performs the impending training driving maneuver, as described in the traffic behavior model (par. 162).).  
It would have been obviously to one of ordinary skill in the art before the effective filing date of the invention to combine Jackson and Liu et al. with Kuffner Jr. by comprising the teaching of Kuffner Jr. into the system of Jackson and Liu et al..  The motivation to combine these arts is to include perception module 92 from Kuffner Jr. Jackson and Liu et al. system so the system can identify objects in the environment surrounding the vehicle and their properties like location, motion, speed, acceleration, orientation, rotation direction and the like, either absolutely or relative to the vehicle or both for avoid collision.
Regarding claim 14, the combination of Jackson, Liu et al. and Kuffner Jr. disclose the evaluation device according to claim 5, characterized in that the artificial neural network is trained to determine the positions and/or directions of movement of the non-automobile road users in relation to the evaluation device based on the sounds (Kuffner Jr. US 20190012910 paragraph [0036]-[0040]; [0055]; [0118]-[0119]; [0134]-[0138]; figures 1-11;  Other microphones 64 may be located to detect sound waves in the environment surrounding the vehicle 10. These microphones 64 may, accordingly, be at least partially exposed to the environment surrounding the vehicle 10 (par. 39).  In the case of information about the environment surrounding the vehicle 10, the perception module 92 may, as part of its evaluation, identify objects in the environment surrounding the vehicle 10, including their properties. These properties may include, among other things about the objects, their presence, location and motion, including their speed, acceleration, orientation, rotation, direction and the like, either absolutely or relative to the vehicle 10, or both (par. 55). The perception module 92 may further identify the properties of these and other objects, including their presence, location and motion…….. The bicycle 514, similarly to the oncoming vehicle 512, is facing in the opposite direction as the vehicle 10 along the roadway 502, but is stationary. The pedestrian 516 is stationary as well (par. 118).)
Regarding claim 15, the combination of Jackson, Liu et al. and Kuffner Jr. disclose The evaluation device according to claim 5, characterized in that ˙ the artificial neural network is trained to determine a vehicle control command based on the characteristic, position and/or direction of movement of the non- 6automobile road user, in order to prevent an impending collision with at least one of the non-automobile road users, and ˙ the output interface is configured to output this vehicle control command to a vehicle control unit (Kuffner Jr. US 20190012910 paragraph [0036]-[0040]; [0054]-[0061]; [0118]-[0119]; [0134]-[0138]; [0160]-[0169]; figures 1-11; Among other sub-modules, the autonomous driving module 90 may include a perception module 92, a planning/decision making module 94 and a control module 96 (par. 54).  The planning/decision making module 94, based on the evaluation of the information about the vehicle 10 by the perception module 92, generates driving plans for maneuvering the vehicle 10 on roadways (par. 58). The control module 96 operates the appropriate vehicle systems 30 to execute the driving plans generated by the planning/decision making module 94 (par. 61). As shown with reference to an output 830a, the prospective instructions include a notification of the impending training driving maneuver. Additionally, as shown with reference to outputs 830b-d, the prospective instructions include concurrent notifications of one, some or all of the statistically median or otherwise predominating attributes of how the like population of reference vehicles performs the impending training driving maneuver, as described in the traffic behavior model (par. 162).)
Regarding claim 17, the combination of Jackson, Liu et al. and Kuffner Jr. disclose The operational process according to claim 12, characterized in that ˙ a vehicle control command is determined on the basis of the characteristic, a position, and/or a direction of movement of the non-automobile road user, in order to prevent an impending collision with at least one non-automobile road user, and ˙ this vehicle control command is output to a vehicle control unit (Kuffner Jr. US 20190012910 paragraph [0036]-[0040]; [0054]-[0061]; [0118]-[0119]; [0134]-[0138]; [0160]-[0169]; figures 1-11; Among other sub-modules, the autonomous driving module 90 may include a perception module 92, a planning/decision making module 94 and a control module 96 (par. 54).  The planning/decision making module 94, based on the evaluation of the information about the vehicle 10 by the perception module 92, generates driving plans for maneuvering the vehicle 10 on roadways (par. 58). The control module 96 operates the appropriate vehicle systems 30 to execute the driving plans generated by the planning/decision making module 94 (par. 61). As shown with reference to an output 830a, the prospective instructions include a notification of the impending training driving maneuver. Additionally, as shown with reference to outputs 830b-d, the prospective instructions include concurrent notifications of one, some or all of the statistically median or otherwise predominating attributes of how the like population of reference vehicles performs the impending training driving maneuver, as described in the traffic behavior model (par. 162).).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571-272-3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KERRI L MCNALLY/Primary Examiner, Art Unit 2683